Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
San Francisco Health Care,
(CCN: 05-6272),
Petitioner,
v.
Centers for Medicare & Medicaid Services
Docket No. C-16-116
ALJ Ruling No. 2016-10

Date: May 3, 2016

RULING

For the reasons set forth below, I conclude that Petitioner, San Francisco Health Care, is
not entitled to Administrative Law Judge (ALJ) review of determinations made by the
Centers for Medicare & Medicaid Services (CMS) following an August 21, 2015 survey.
I therefore dismiss its hearing request pursuant to 42 C.F.R. § 498.70(b).

Discussion
Petitioner has no right to a hearing because CMS did not impose a remedy."

Petitioner is a skilled nursing facility located in San Francisco, California, that
participates in the Medicare program as a provider of services. On August 21, 2015, the
California Department of Public Health (state agency) completed a survey of the facility
and found that it was not in substantial compliance with federal requirements. CMS

Ex. 1. By letter dated September 4, 2015, the state agency (as authorized by CMS)
advised Petitioner that, based on the survey findings, the facility was not in substantial
compliance with program requirements, and directed it to submit a plan of correction

' [make this one finding of fact/conclusion of law.
within ten days. The letter warned that, unless the facility achieved substantial
compliance by September 20, 2015, the state agency would recommend that CMS impose
penalties (civil money penalties and termination). If the facility did not achieve
substantial compliance by November 21, 2015, the state agency would deny payments for
new admissions. CMS Ex. 2.

Based on the facility’s acceptable plan of corrections, the state agency subsequently
determined that the facility had returned to substantial compliance with program
requirements, and CMS imposed no penalties. CMS Ex. 3. Nevertheless, by letter dated
October 26, 2015, Petitioner requested a hearing to challenge one of the August 21
survey findings. CMS Ex. 4.

CMS now moves to dismiss Petitioner’s hearing request. Petitioner opposes.

The hearing rights of a long-term care facility are established by federal regulations at
42 C.F.R. Part 498. A provider dissatisfied with an initial determination is entitled to
further review, but administrative actions that are not initial determinations are not
subject to appeal. 42 C.F.R. § 498.3(a). The regulations specify which actions are
“initial determinations” and set forth examples of actions that are not. A finding of
noncompliance that results in the imposition of a remedy specified in 42 C.F.R.

§ 488.406 (except the state monitoring remedy) is an initial determination for which a
facility may request an ALJ hearing. 42 C.F.R. § 498.3(b)(13). Buta facility has no
right to a hearing unless CMS imposes one of the specified remedies. Lutheran Home —
Caledonia, DAB No. 1753 (2000); Schowalter Villa, DAB No. 1688 (1999); Arcadia
Acres, Inc., DAB No. 1607 (1997); see San Fernando Post Acute Hosp., DAB No. 2492
at 7-8 (2012). The remedy, not the citation of a deficiency, triggers the right to a hearing.
Schowalter Villa, DAB No. 1688; Arcadia Acres, Inc., DAB No. 1607. Where CMS
does not impose a remedy, Petitioner has no hearing right. See Fountain Lake Health &
Rehab., Inc., DAB No. 1985 (2005).

Petitioner argues that CMS has, in fact, imposed a remedy: a directed plan of correction.
If true, the facility would be entitled to a hearing because a “directed plan of correction”
is among the remedies specified in section 488.406. 42 C.F.R. § 488.406(a)(7); see

42 C.F.R. § 498.3(b)(13). But Petitioner is mistaken. Like all facilities with deficiencies,
it was required to submit a plan of correction for approval by CMS or the state agency.
42 C.F.R. § 488.402(d)(1). That its initial submissions were not approved does not
transform Petitioner’s plan of correction into a directed plan of correction. A directed
plan of correction is defined by regulation as a plan developed by CMS, the state agency,
or the facility’s temporary manager,” that requires the facility to act within a specified

> One of the remedies available, but not imposed here, is appointment of temporary
management to oversee the facility. 42 C.F.R. § 488.406(a)(1).
timeframe. 42 C.F.R. § 488.424. As CMS points out, the state agency did not dictate any
specific corrective actions. Rather, it advised the facility, generally, that required
elements were missing from its submitted plans. P. Exs. B, D.

Petitioner also presents equitable arguments. I am bound by the Act and regulations and
have no authority to grant relief based solely on equitable considerations.

Conclusion

Because CMS has imposed no remedies, Petitioner has no right to an ALJ hearing, and
this matter must be dismissed. 42 C.F.R. § 498.70(b). I therefore grant CMS’s motion
and dismiss Petitioner’s hearing request.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

